Citation Nr: 0826349	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a Notice of Disagreement (NOD) was timely filed 
with respect to a March 2002 rating decision. 

2.  Entitlement to a rating in excess of 60 percent for 
eczema.

3.  Entitlement to a rating in excess of 30 percent prior to 
March 18, 2004, and a rating in excess of 70 percent from 
March 18, 2004, for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO). 

The claims seeking increased ratings for eczema and PTSD are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  On March 26, 2002, the RO mailed notification to the 
appellant of its March 2002 decision that (in pertinent part) 
awarded service connection for PTSD, and assigned a 10 
percent rating for such disability and awarded service 
connection for eczema, and assigned a 30 percent rating for 
such disability.

2.  A statement challenging the ratings assigned for eczema 
and PTSD was received from the appellant's wife in June 2002.

3.  A NOD with the March 2002 rating decision from the 
appellant or his representative was not received on or prior 
to March 26, 2003.

4.  The appellant was not rated incompetent by VA, nor did he 
have a physical, mental, or legal disability which prevented 
the filing of an appeal on his own behalf.


CONCLUSION OF LAW

The appellant did not submit a timely NOD with respect to a 
March 2002 rating decision.  38 U.S.C.A. §§ 7104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.300, 20.301, 20.302 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply to the matter decided herein.  At issue is whether 
the appellant filed a timely NOD.  The facts in this matter 
are not in dispute.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).

Nonetheless, a May 2003 letter notified the appellant of why 
the submission from his wife was not an adequate NOD.  As 
this appeal requires a strictly legal determination, there is 
no reasonable possibility that further notification or 
assistance to the appellant would aid in substantiating this 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of NOD timeliness is complete; the critical facts 
are determined by what is already of record (and when it was 
received). 

II.  Timeliness of the NOD

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  The appeal of an issue to the Board 
requires a timely-filed NOD and following the issuance of a 
Statement of the Case, a timely-filed Substantive Appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute an NOD.  While special wording is not required, 
the NOD must be in terms that can be reasonably construed as 
expressing disagreement with that determination and a desire 
for appellate review.  38 C.F.R. § 20.201.

Ordinarily, the NOD must be filed within one year from the 
date of mailing of the notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  The NOD must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

A NOD may be filed by a claimant personally, or by his 
representative if a proper Power of Attorney or declaration 
or representation, as applicable, is on record or accompanies 
such NOD.  If an appeal is not filed by a claimant 
personally, or by his representative, and the claimant is 
rated incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, a NOD may be filed by a fiduciary appointed 
to manage the claimant's affairs by VA or a court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.301.

In the present case, on March 26, 2002, the RO mailed 
notification to the appellant of its March 2002 decision that 
(in pertinent part) awarded service connection for PTSD, and 
assigned a 10 percent rating for such disability and awarded 
service connection for eczema, and assigned a 30 percent 
rating for such disability.  A statement challenging the 
ratings assigned for eczema and PTSD was received from the 
appellant's wife in June 2002.  (She did not identify herself 
as the appellant's wife, and she uses a different last name 
than the appellant.)  No NOD was received from the appellant 
or his representative on or before March 26, 2003.  The 
appellant was not rated incompetent by VA, nor is there any 
evidence that he had a physical, mental, or legal disability 
which prevented the filing of an appeal on his own behalf.  

Thereafter, in April 2003, the veteran's representative 
forwarded another statement of disagreement from the 
appellant's wife to the RO.  In a May 2003 letter, the RO 
informed the appellant, "We are unable to honor this NOD 
since you did not sign it yourself."  The appellant 
submitted a signed NOD in May 2003.  In a May 2003 letter, 
the RO informed the appellant that because this statement was 
not received within one year of the notification of the March 
2002 rating decision, it was not a timely NOD.

The Board finds that the appellant did not timely file a NOD 
with the March 2002 rating decision.  No document was 
received on or before March 26, 2003, that could be construed 
as a NOD as defined in 38 C.F.R. §§ 20.201, 20.300, 20.301, 
20.302.  During the year following the issuance of the March 
2002 rating decision, the appellant veteran did not complete 
and submit a NOD; rather, his spouse expressed disagreement 
with the ratings assigned during that period.  The record 
does not show a power or attorney or declaration of 
representation on file as to the appellant's spouse.  See 
38 C.F.R. § 20.301(a) (A NOD may be filed by a claimant or 
his representative with proper power of attorney or 
declaration of representation on file or accompanying the 
NOD).  Notably, the appellant's spouse uses a different last 
name than the appellant's, and in the statement that she 
submitted in May 2003, she did not identify her relationship 
to the appellant.  Moreover, the medical evidence of record 
does not reflect that the appellant was so disabled that he 
was prevented from filing his substantive appeal in a timely 
fashion and on his own behalf.  Under these circumstances, 
the RO was constrained as to what it could do.  

Pursuant to 38 C.F.R. § 3.109(b), time limits for filing may 
be extended in some cases on a showing of "good cause."  
However, in Corry v. Derwinski, 3 Vet. App. 231 (1992), the 
Court held that there is no legal entitlement to an extension 
of time, but that 38 C.F.R. § 3.109(b) commits the decision 
to the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that, where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  Here, there is no evidence 
that the appellant filed for an extension.  As was previously 
stated, the record does not show that the veteran had a 
physical or mental disability which prevented the filing of a 
NOD in accordance with the applicable regulations; he has not 
ever been rated incompetent, and a fiduciary was not 
appointed on his behalf.
Since the law is dispositive in this matter, the claim must 
be denied because of the lack of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish that the appellant timely filed a NOD 
with respect to a March 2002 rating decision is denied.


REMAND

During the pendency of this appeal, on January 30, 2008, the 
Court issued a decision in the appeal of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), that found that VCAA notice 
for an increased-compensation claim, under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159, must include, at a minimum, 
notification that in order to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.  
The record does not reflect that the appellant has been 
notified of all of these criteria.  While he expressed some 
understanding of criteria for substantiating increased rating 
claims, the RO will have opportunity to provide formal notice 
on remand.

Moreover, with respect to the claim for an increased rating 
for eczema, the current 60 percent rating under 38 C.F.R. § 
4.118, Diagnostic Code (Code) 7806 is the maximum rating 
available under that Code.  As the rating assigned is the 
maximum schedular rating available, the question of whether 
referral for extraschedular evaluation is warranted is raised 
by the record.  The appellant has not been provided with 
notice of the information or evidence necessary to 
substantiate the assignment an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b).  Thus, the Board finds that 
additional VCAA notice and readjudication of the claim is 
warranted.

Finally, it is noteworthy that the Court has held that 
"staged" ratings may be appropriate in an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claims for increased 
ratings for eczema and PTSD, the RO must 
provide the veteran the notice required 
in increased compensation claims, as 
outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The RO 
must advise the veteran that he may 
submit evidence showing the effects of 
the worsening of his eczema and PTSD upon 
his employment and daily life.  

The RO must also provide more specific 
notice of the applicable diagnostic 
criteria for PTSD; specifically, the 
notice must inform the veteran of the 
criteria needed to obtain an increased 
rating under 38 C.F.R. § 4.130, Code 
9411.  Among the other information and 
evidence to be referenced specifically 
are lay and/or medical data indicating 
the presence of total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

The RO must also provide specific notice 
as to the information or evidence 
necessary to substantiate entitlement to 
an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b).  

The veteran and his representative should 
have the opportunity to respond, and the 
RO should arrange for any further 
development suggested by their response.  

2.  The RO should then re-adjudicate the 
claims for increased ratings, including 
consideration of entitlement to an 
extraschedular rating pursuant to 38 
C.F.R. § 3.321(b).  The RO should also 
consider the possibility of "staged" 
ratings, if indicated by facts found.  If 
either claim remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


